United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1011
                        ___________________________

                              Terese Marie Meadows

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Donald Anderson, Dr., McPherson Unit, ADC; Bobbie Allison, Nurse, McPherson
  Unit, ADC; Corizon, Inc., formerly known as Correctional Medical Services

                     lllllllllllllllllllll Defendants - Appellees

                   Linda Dixon, Major, McPherson Unit, ADC

                            lllllllllllllllllllll Defendant

     Brenda Tetrick, R.N., McPherson Unit, ADC; Jennifer Simmons, L.P.N.,
                             McPherson Unit, ADC

                     lllllllllllllllllllll Defendants - Appellees

Earnest Winkle, Lt., McPherson Unit, ADC; James Hooper, Sgt., McPherson Unit, ADC

                            lllllllllllllllllllll Defendants
                                    ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                         Submitted: November 30, 2015
                           Filed: December 9, 2015
                                [Unpublished]
                                ____________
Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Inmate Terese Marie Meadows appeals the district court’s1 adverse grant of
summary judgment in her action under 42 U.S.C. § 1983. Based on de novo review
of the record, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (summary
judgment standard of review), we agree with the district court that as to the claims
Meadows is pursuing on appeal, there were no issues for a jury to decide, see Fourte
v. Faulkner County, Ark., 746 F.3d 384, 387 (8th Cir. 2014) (to establish deliberate
indifference requires showing defendants knew of, but deliberately disregarded,
objectively serious medical need; deliberate indifference requires more than even
gross negligence); Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010) (inmate’s
mere difference of opinion over matters of expert medical judgment or course of
medical treatment do not amount to constitutional violation); Popoalii v. Corr. Med.
Servs., 512 F.3d 488, 499 (8th Cir. 2008) (deliberate indifference is akin to criminal
recklessness). The judgment of the district court is affirmed.
                       ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-